DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyotaka (JP 2017065206) in view of Pawlik et al. (US 2010/0149594).
Kiyotaka discloses a method for operating a printing machine, the method comprising the following steps:
         storing print jobs along with printing substrates appropriate to the print jobs in a database (Abstract: Print jobs stored in the queue);
                        using a device for detecting printing substrates to detect charateristics of at least one printing substrate (Abstract: A plurality of media sensors 31, 32 detect the characteristics of the sheets);
                        using a processor to compare the detected characteristics of the at least one printing substrate with the printing substrates of the print jobs from the database (FIG. 3 shows the process of matching the sensed sheet characteristics to what is stored);
                        using the processor to select at least one print job in which the printing substrates of the print jobs from the database correspond to the at least one detected printing substrate or attain a predefined similarity; and subsequently executing the at least one print job selected by the processor on Abstract: The job management unit selects jobs to be executed out of jobs in the queue and causes a printing control unit to execute printing processing of the selected print job).
	Kiyotaka however does not teach wherein the detection of printing substrates is to detect features of the printing substrates.
	Pawlik et al. discloses a printing apparatus comprising a reader for reading features on a printing medium in order to identity the type of the printing medium (paragraph [0008]: A barcode or other type of code pattern is read to provide information type of the printing medium).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Kiyotaka’s printing apparatus to include reading features on the printing medium in order to be able to identity the type of the printing medium as disclosed by Pawlik et al. (paragraph [0008]).
Pawlik et al. also discloses the following claims:
Regarding to claims 4-8 and 12: which further comprises using a reader device as the device for detecting features of the printing substrates, using the reader device to detect an identifier (FIG. 8, element 360) applied to the printing substrate before the printing substrate is transported into processing mechanisms of the printing machine, placing the reader device between the processing mechanism of the printing machine and a feeder of the printing machine, wherein the identifier on the printing substrate as at least one alphanumeric code, ora barcode, or a QR code, or an electronic data chip or an NFC or RFID chip, wherein providing the identifier on the printing substrate with features of the printing substrate as well as information items relating to a printed image or relating to conditioning of the printing substrate, which further comprises using the reader device to detect an identifier applied to the printing substrate before the printing substrate is transported into a furthermost upstream processing mechanism of the printing machine (paragraph [0008]: A barcode or other type of code pattern applied on a printing medium is read to provide information type of the printing medium when the printing medium is traveling from the feeding tray toward the printing mechanism).
Regarding to claims 9-11: which further comprises applying a printed image in the printing machine in accordance with a digital printing process or inkjet printing, or electrophotography, or thermal transfer (FIG. 1, element 100: Ink-jet printhead), which further comprises printing on printing substrates having a planar shape or non-planar surface (Printing on a substrate having different shape or surface is considered as an intended use of the claim printing machine. Such intended use therefore does not carry patentable weight).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853